FOR IMMEDIATE RELEASE MARCH 14, 2008 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jmobley@chkenergy.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 mrowland@chkenergy.com CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, MARCH 14, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0675 per share quarterly dividend that will be paid on April 15, 2008 to common shareholders of record on April 1, 2008.Chesapeake has approximately 514 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. Cumulative Convertible Preferred Stock 4.125% 5% (2005) 4.50% 5%(2005B) 6.25% NYSE Symbol N/A N/A CHK Pr D N/A CHK Pr E Date of Issue Mar. 30, 2004 April 19, 2005 Sept. 14, 2005 Nov. 8, 2005 June 30, 2006 Registered CUSIP 165167875 165167859 165167842 165167826 165167818 144A CUSIP 165167883 165167867 N/A 165167834 N/A Par Value per Share $ 0.01 $ 0.01 $ 0.01 $ 0.01 $ 0.01 Shares Outstanding 3,062 5,000 3,450,000 5,750,000 143,768 Liquidation Preference per Share $ 1,000 $ 100 $ 100 $ 100 $ 250 Record Date June 2, 2008 April 1, 2008 June 2, 2008 May 1, 2008 June 2, 2008 Payment Date June 16, 2008 April 15, 2008 June 16, 2008 May 15, 2008 June 16, 2008 Amount per Share $ 10.3125 $ 1.25 $ 1.125 $ 1.25 $ 3.90625 Chesapeake Energy Corporation is the largest independent and third-largest overall producer of natural gas in the U.S.Headquartered in Oklahoma City, the company's operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Mid-Continent, Fort Worth Barnett Shale, Fayetteville Shale, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast, Ark-La-Tex and Appalachian Basin regions of the United States. The company’s Internet address is www.chk.com.
